DETAILED ACTION
Response to Amendment
The proposed reply submitted 5/20/2021 under the AFCP 2.0 program has been received however in light of a search performed in the allotted time, the new amendments will not be entered.

Response to Arguments
Applicant’s arguments, see Arguments, filed 5/20/2021, with respect to the rejection(s) of claims 1, 3-5, 7-10, and 12-21 are persuasive.  However, upon further consideration, a new ground(s) of rejection would be made using the following references. 
A review of the IDS submitted April 19, 2021 has yield KR 2013-0091841 (Jung hereinafter). The annotated Figures of Jung have been provided as Non Patent Literature to show the equivalent structures required by claim 1. The functionality of the suction unit of Jung is the same as what is claimed in the instant application therefore a 102(a)(1) rejection would be in order regarding claim 1. 
A further search resulted in US 5592716 (Moren hereinafter) which would serve as the new primary reference and the original primary reference US 2012/0138058 (Fu hereinafter) would be relied upon for specific air flow characteristics outlined in prior rejections. The Moren reference in Figure 3 shows an axial suction unit that features air traveling around the internally cased motor with a bottom surface at 43 that can and is being seen as perpendicular to the side walls. The further combination using JP H06-108999 (Fumio hereinafter) would be used to show the transition of blades from a side (taught by Fu) to the bottom surface to further guide the air. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746